Citation Nr: 1133884	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-22 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to June 29, 2010, and in excess of 70 percent thereafter, to include whether a total disability rating for compensation based on individual unemployability (TDIU) due to a service-connected disability is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. R. dela Rosa



INTRODUCTION

The Veteran had active military service from January 1966 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Additional evidence was submitted to the Board to include a December 2010 psychological report following the issuance of the December 2010 supplemental statement of the case.  As the accredited representative waived RO consideration of this evidence, the Board can consider it in the first instance.  See 38 C.F.R. § 20.1304


FINDINGS OF FACT

1.  The Veteran's PTSD was manifested by no more than occupational and social impairment with deficiencies in most areas, such as:  work, family relationships, thinking and mood, due to such symptoms as impaired insight, irritability, poor concentration and memory, fair judgment, anxiety, hypervigilance, depression, occasional suicidal ideation, low frustration tolerance, rageful episodes, severe sleep deprivation, and concerns about homicide for the entire time covered by this claim.  The assigned GAF scores were predominately 39 to 48.  

2.  At no point in time that is covered by this claim has the Veteran's PTSD been manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

3.  The Veteran's service-connected PTSD precludes him from securing or following substantially gainful employment.   


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 70 percent, but not greater, for PTSD have been met for the entire time covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010). 

2.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

In August 2007 the Veteran was granted service connection for PTSD with an evaluation of 50 percent, effective February 28, 2007.  In a rating decision dated in December 2010, the RO increased the disability rating to 70 percent effective June 29, 2010.  The Veteran seeks a higher rating.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM- IV).   GAF scores ranging between 51 to 60 are indicative of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 range indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

Under the provisions of 38 C.F.R. § 4.130, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

The highest rating of 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

A January 2007 private psychological report found that the Veteran acknowledged symptoms of dysphoria and anhedonia.  Fishing was his only recreation and he described himself as a loner.  He was estranged from his siblings.  Suicidal ideations were episodically entertained but the Veteran denied any gestures or attempts.  He attributed the lessening of frequency and intensity of self-destruction to be a result of his supportive marriage.  He also reported maintaining a favorable rapport with his daughter.  He reported that he probably got two hours of sleep nightly due to his mind always being occupied with something.  He reported dreams of Vietnam resulting in his immediate awakening and prolonged feelings of agitation.  Psychomotor agitation results from episodes of night-terrors, including the minor bruising of his wife due to his nocturnal flailing.  He reported that in the past he self-medicated with marijuana in order to sleep.  He avoided being around people because he did not like people coming up behind him.  Symptoms of emotional callousness and constriction were evident with loss of interest for work or other activities.  He reported a lessening of symptoms of hyperalertness, mostly due to his impaired hearing ability.  He reported that his hearing loss also contributed to his social avoidant behaviors and generalized insular lifestyle.  He openly acknowledged survivor's guilt but denied feelings of personal guilt for his actions in Vietnam.  

His emotional lability was high.  He had symptoms of road rage, low frustration tolerance, and irritability manifest routinely in his daily functioning.  He avoided activities that elicited symptoms of emotional disinhibition.  He avoided war-themed movies and documentaries.  He reported that he attempted to visit the Vietnam War Memorial but could not due to emotional extremes.  He reported that news programs of the war in Iraq and the "9-11 attack" resulted in an appreciable increase of anxiety symptoms.  The Veteran reported that he was mistrusting of the government and authorities.  He also reported feelings of resentment of Americans being killed.  He expressed his belief that his involvement in the Vietnam War had deleterious effects upon his prior marriage and disrupted vocational and social functionings.  He stated that his success at his present job was due to independent working conditions.  He reported that he could not effectively work around or with others.  

He had symptoms of intrusive and ruminating thought patterns that disrupted his ability to acquire and sustain concentration.  His memory for short-term and immediate recall was mostly compromised.  He admitted difficulty engaging in psychologically intimate relationships and acknowledged being constricted in his capacity to demonstrate affection to this wife and daughter.  He had not disclosed to others of his experiences in Vietnam.  An MMPI test was administered.  The examiner found that the Veteran manifested physiological and psychological reactivity to both internal and external cues that resembled aspects of the original trauma.  He had difficulty sustaining sleep, secondary to dreams of chaos and the themes of Vietnam.  He had labile moods, low frustration tolerance, feelings of irritability, and psychomotor agitation in psycho-social events.  He also had symptoms of psychological estrangement from others and exhibited symptoms of hypervigilance, suspiciousness, and mistrust of those outside the immediacy of his family.  He manifested symptoms of emotional constriction and appreciable difficulty within psycho-social-vocational functioning.  The diagnosis was PTSD and the GAF score was 54.  

In July 2007 the Veteran was accorded a compensation and pension (C&P) PTSD examination.  During the examination the Veteran reported that he was married to his first wife for 23 years and has one daughter that he has a limited relationship with.  He is married for the second time and reported that his wife is a good companion and is supportive.  He reported that he stays to himself and has no friends.  He had no hobbies except taking his wife fishing.  He reported that he worked all day and tinkered in the night and on weekends.  He denied a history of suicide attempts and denied a history of violence and assaultiveness.  The examiner noted that the Veteran isolated.  Examination of the Veteran revealed that his clothes were disheveled, his beard was unkempt, and his fingernails were unclean.  He exhibited persistent mannerisms, was fatigued, and tense.  His attitude was guarded and his affect was normal.  His mood was euthymic and his attention span was noted to be short.  He was oriented times three.  His thought process was described as blocking and his thought content was described as unremarkable.  He had no delusions, his judgment was fair, and intelligence was below average.  Regarding insight, the Veteran did not understand that he had a problem.  He had sleep impairment, restricted to two to three hours a night.  He reported that he used to use cannabis to sleep until 2007 when he tested positive on a drug screen.  He denied hallucinations.  He did not exhibit inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  He had good impulse control and had no episodes of violence.  His PTSD prevented him from shopping, had a slight impact on driving, and had moderate impact on other recreational activities.  His memory was assessed as normal.  

His PTSD symptoms included recurrent and intrusive distressing recollections of the event including images, thoughts, or perceptions.  He also had recurrent distressing dreams, acting or feeling as if the traumatic event were recurring.  He had intense psychological distress at exposure to internal or external symbolic cues.  He attempted to avoid thoughts, feelings, or conversations associated with the trauma as well as activities, places, or people that arouse recollections.  He was unable to recall an important aspect of the trauma.  He displayed markedly diminished interest or participation in significant activities and exhibited feelings of detachment or estrangement from others.  He had restricted affect and a sense of a foreshortened future.  He had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner noted that the disturbance caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran reported that he stayed up at night to avoid dreams.  He also reported that he refused to talk or associate with other Veterans.  He stated that if he did not wake up the next day that he would be fine.  He was jumpy with noises.  He reported sleep problems, isolation, irritability, job stress, and having few supports.  

The Veteran reported that he was employed and worked full time as a machine operator for the last 10 to 20 years.  He was suspended for three weeks for having drugs in his system.  The examiner noted that the Veteran had difficulty following instructions and poor social interaction.  He was given a poor evaluation for not being a team player, having problems with his boss, not cleaning the truck, and cigar ashes.  The Veteran reported that he thought he did a good job.  He reported that he kept to himself at work and that people respect that but felt that his boss was unsupportive.  The diagnosis was PTSD and the GAF score was 55.  The examiner noted changes in the Veteran performance in employment, family role functioning, physical health, social and interpersonal relationships, and recreational and leisure pursuits.  He had job stress, was distant with his family, did not desire treatment, did not have friends, and had few hobbies.  The examiner noted that the Veteran experienced problems on the job related to authority and a recent positive drug screen that led to suspension and probation.  He isolated from others and had a difficult time following instructions of others.  He was worried that he may lose his job due to poor work evaluations.  Socially the Veteran isolated and felt that people were too much trouble and stressful for him.  He was avoidant of other veterans and distant with his family.  He was anhedonic and depressed.  His sleeping problems created stress for him and he feared nightmares.  He seemed to hold anger in.  The examiner noted that he was not totally occupationally, and socially impaired.  The examiner noted that the Veteran's symptoms resulted in deficiencies in judgment, thinking, family relationships, work, and mood.  Impaired judgment was manifested by the Veteran smoking drugs while aware that he could be drug tested on the job.  Regarding thinking, the Veteran reported that he did not desire treatment but felt pressure from his wife to get treatment and wanted to be left alone.  He further reported that he did not like his boss and was unhappy at work.  He reported distant relations with his family.  At work, he had poor evaluations, suspension, at least one positive drug screen, and was placed on probation.  His PTSD affected his mood resulting in an anhedonic and bland mood.  

An October 2007 private psychological report indicated that the Veteran remained void of psychosocial contacts and continued to exhibit appreciable lability of moods.  Rageful episodes were readily described by the Veteran with concurrent realization that the severity of his emotional responses was unjustified by the psychosocial transgression.  He reported that he felt like a bomb ready to explode and said that many small things got to him.  He stated that his wife was the only voice of reason that he had access to.  He reported increased manifestations of disinhibitions and thus avoided social contacts including his adjacent neighbors.  He reported that minor auditory stressors resulted in explosive responses.  He reported alcohol dependency during exposures to mild transient stressors.  He continued to manifest severe sleep deprivation symptoms, which compromised his physical, cognitive, and emotional functioning.  His symptoms of depression and anxiety were manifested as psychological sequelae of his primary diagnosis of PTSD.  He showed an appreciable retreat from psycho-social-vocational adaptability and continued to exhibit markedly restricted overall psychological functioning.  He was void of any meaningful relationships outside of his family.  Depressive and anxiety symptomatology continued to be highly disruptive in his daily functioning.  The probability of his aggressive acting out potential was high but was contained due to his insular lifestyle and socially avoidant behaviors.  The GAF score was 48.  

A June 2010 private psychological evaluation reported that the Veteran acknowledged escalation of marital distress because of his ease of irritability and proclivity for low frustration tolerance.  He reported numerous verbal conflicts resulting in frequent emotional and physical estrangements.  He also reported his inability to attend social and community events, which has contributed to his psychological alienation.  The Veteran reported that his life consisted of sitting on his porch.  He no longer engaged in the recreational interests of hunting, fishing, or shooting pool that he once enjoyed.  He described his alcohol consumption as social.  The Veteran reported that he agreed to terminate his position as a heavy equipment operator after he threatened a coworker's life.  He indicated that if the coworker "steps onto my property, I will kill him."  The Veteran denied having friendships and reported that he was not active within his extended family.  He contacted his three siblings one time in the past few years and his relationship with his daughter was remote.  He did not have any contact with his only grandson within the past 10 years.  The Veteran reported that the frequency and intensity of both nightmares and night terrors increased in the past year.  He reported that he could not enter stores or restaurants because of his extensive impatience with others.  He acknowledged his rageful behaviors were escalated by minor transient stressors.  He disclosed that he angrily wished that management at work would leave him alone.  He stated that he did not care whether he lived or died but denied harboring suicidal ambitions.  He did emphasize his concerns regarding his homicidal ideations.  The examiner found that it was evident that the Veteran exhibited appreciable psychological decompensation.  He also exhibited symptoms of emotional disinhibition and was considered dangerous to others because of his rapid and extreme impairment in overall comprehension, reasoning, and judgment with exposure to mild transient stress.  The examiner further opined that the Veteran was not capable of sustained gainful employment because of emotional and behavioral extremes.  The GAF score was 39.  

In November 2010 the Veteran was accorded another C&P PTSD examination.  During the examination the Veteran reported moderate and chronic daily sleep disturbance, anxiety, and low daily energy.  The Veteran reported that he refuses treatment.  He reported that he was married to his wife for 18 years, was estranged from one child, distant from another child, and had limited contact from others.  He reported that his wife was supportive, cared for him, and reminded him to take his medications.  The examiner noted that the Veteran was detached with minimal activities.  The Veteran reported that his stepson moved in and that he was detached from him.  He reported that he was a member of a Veteran association but did not attend.  He reported that he was a loner with no friends and did not attend functions.  He reported that his hobby was neighborhood watch as he would wake up at four in the morning and sit on his porch to watch the neighborhood.  He would nap at noon, sit on in a recliner on the porch much of the day, and not do housework.  He reported that he grabbed a man who stole his shirt at work and confronted him, which led to workplace problems.  The examiner noted that the Veteran was a loner and volatile with people.  The Veteran reported that he drank three to four beers daily to relax.  

Examination revealed that the Veteran wore disheveled clothes, his fingernails were long, and his beard unkempt.  His psychomotor activity was lethargic, fatigued, and tense.  Speech was clear and coherent.  His attitude towards the examiner was cooperative and friendly.  His affect was flat and his mood was depressed and dysphoric.  He was oriented times three.  Regarding thought process, the examiner noted that the Veteran had a paucity of ideas, exhibited blocking, and described thought processes as slightly scattered.  The Veteran was preoccupied with one or two topics.  He denied thoughts of wanting to harm others and he exhibited a passive attitude.  He denied delusions, his judgment was fair, his intelligence was below average, and his insight was poor.  The Veteran reported that he had difficulty with the onset of, maintenance, and early morning awakening of sleep.  He received two to three hours of sleep with racing thoughts much of the night.  He reported that he awoke at four in the morning and would begin smoking at this time.  He denied hallucinations.  He did not exhibit inappropriate, obsessive, or ritualistic behavior.  He denied having panic attacks and homicidal and suicidal thoughts.  The extent of his impulse control was good currently.  He did have episodes of violence one to two years ago when he grabbed another man's shirt.  The examiner found that the Veteran was able to maintain minimum hygiene.  She found that the Veteran's PTSD had slight impact on sports, exercise, traveling, and driving.  There was moderate impairment on grooming, severe impairment in other recreational activities, and the Veteran was prevented from performing household chores.  His remote and recent memory was mildly impaired and his immediate memory was normal.  

He had recurrent, intrusive, and depressing recollection of traumatic events including images, thoughts or perceptions, recurrent distressing dreams, intense psychological distress at exposure to internal or external cues, and physiological reactivity.  The Veteran made efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He also avoided activities, places, or people that aroused recollections.  He had markedly diminished interest or participation in significant activities.  He felt detachment or estrangement from others.  He had a restricted range of affect and a sense of foreshortened future.  He had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  The Veteran reported his symptoms to be severe and chronic in nature.  The Veteran reported that he stopped working and was waiting for retirement.  He reported that he was written up repeatedly, took 23 drug tests, had problems with managers and bosses, attitude problems, and had problems with colleagues.  The Veteran contended that his unemployment was due to his PTSD as it affected his memory and he was afraid he would hurt somebody.  The GAF score was 48.  The examiner found that the Veteran was drinking daily to self-medicate anxiety and depression.  She found that his drinking may be worsening his depression, concentration, and sleep, as opposed to helping it.  The prognosis was poor as the Veteran refused treatment and demonstrated chronic, severe PTSD.  

The examiner found that the Veteran was not totally occupationally and socially impaired due to PTSD signs and symptoms.  She also found that the Veteran's PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work, and mood.  Regarding judgment, she found that the Veteran had COPD but continued to smoke three packs of cigarettes per day, refused treatment for his PTSD, expressed no interest in his claim and sending in evidence that may help his claim, and he was reliant on his wife and felt that housework and chores were her jobs.  Regarding thinking, the examiner found that the Veteran did not care about life, was bothered by others and withdraws, he felt a need to protect himself, was bothered by the war every day, and believed that his life amounted to little.  He was estranged from his daughter, distant with another daughter, detached from his wife and step-son, and avoided family functions.  The Veteran reported work related problems, absence, drug use, write-ups, problems with managers and colleagues, and problems with being around others.  The examiner found the Veteran's mood was dysphoric and anxious.  

A December 2010 private psychological evaluation reported that the Veteran discontinued working after explosive verbal threats to coworkers.  He reported appreciable marital discord because of his ease of irritability, low frustration tolerance, and social-avoidant behaviors.  Symptoms of reactive depression have escalated because of the Veteran's insular and reclusive lifestyle.  The Veteran had no contact with his siblings and is estranged from his daughter.  He denied participation in any psycho-social relationship and did not pursue recreational activities.  The Veteran reported that he was bored watching his neighbors.  He reported that his day consisted of sitting on the porch and performing minimal tasks around his home.  He exhibited acute history and hyperarousal in his wakeful and nocturnal behaviors.  Sleep was transient and the Veteran had nightmares.  His cognitive processes were diminished by intrusive and ruminating thought patterns.  He exhibited a pervasive attitude of mistrust and paranoia continued to disrupt his overall psycho-social adjustment.  The examiner found that the Veteran remained markedly compromised within marital, familial, social, and vocational endeavors by the psychological sequelae of his PTSD.  His cognitive, emotional, and behavioral restrictions remained highly disruptive and resulted in his isolation within social and vocational endeavors.  The GAF score was 39.  The examiner determined that the Veteran was incapable of performing a normal workday or workweek without manifesting disruptive behaviors secondary to his PTSD.  The December 2010 private examiner determined that the Veteran's decompensation resulted in a risk of violence to others and/or himself.  The examiner opined that the Veteran's symptoms were considered permanently and totally disabling and that he was not a candidate for vocational rehabilitation or alternative vocational placement.  

The Board finds that the evidence supports the assignment of a 70 percent evaluation for the entire period of time since service connection was granted, effective February 28, 2007.  In private evaluations dated in January 2007 and October 2007 and the July 2007 VA examination, the Veteran exhibited symptoms to include:  occasional suicidal thoughts, neglect of his personal appearance, high emotional lability, road rage, low frustration tolerance, irritability, avoidance of activities, could not effectively work around or with others, intrusive and ruminating thought patterns, symptoms of hypervigilance, severe sleep deprivation, suspiciousness, mistrust of those outside the immediacy of his family, emotional constriction, poor social interaction, poor work evaluations for not being a team player, having problems with his boss, no friends, and a few hobbies.  The July 2007 VA examiner found that there was no total occupational and social impairment.  However, the examiner did conclude that the Veteran's symptoms resulted in deficiencies in judgment, thinking, family relationships, work, and mood.  He smoked drugs and was aware that he could be drug tested on the job, he did not desire treatment but felt pressure from his wife to get treatment and wanted to be left alone, and he did not like his boss and was unhappy at work.  He also reported distant relations with his family.  At work, he had poor evaluations, suspension, at least one positive drug screen, and was placed on probation.  The October 2007 private examiner found that the Veteran was void of any meaningful relationships outside of his family.  He also noted that the Veteran's depressive and anxiety symptomatology continued to be highly disruptive in his daily functioning.  

In a report dated June 29, 2010, the private examiner found that the Veteran engaged in numerous verbal conflicts resulting in frequent emotional and physical estrangements.  At this time, the Veteran also reported that he agreed to leave his position at a heavy equipment operator after he threatened a coworker's life.  He denied having friendships and reported that he was not active within his extended family.  He had limited contact with his three siblings and his relationship with his daughter was remote.  He did not have any contact with his only grandson within the past 10 years.  The Veteran reported that the frequency and intensity of both nightmares and night terrors increased in the past year.  He reported that he could not enter stores or restaurants because of his extensive impatience with others.  He acknowledged his rageful behaviors were escalated by minor transient stressors.  He disclosed that he angrily wished that management at work would leave him alone.  He stated that he did not care whether he lived or died but denied harboring suicidal ambitions.  He did emphasize his concerns regarding his homicidal ideations.  The Veteran was assigned an effective date of June 29, 2010, for his 70 percent rating.  However, as was described above, the evidence prior to that date showed that the criteria for a 70 percent rating was approximated based on deficiencies in most areas.  A VA examiner on two occasions opined that he had occupational and social impairment with deficiencies in most areas including work, family relations, judgment, thinking, and mood and explained why.  In addition, the Veteran reported occasional suicidal thoughts and the examiner found evidence of a neglect of his personal appearance.  He also had difficulty in adapting to stressful circumstances at work and demonstrated an inability to establish and maintain effective relationships.  A private examiner also found that the Veteran's depressive and anxiety symptomatology continued to be highly disruptive in his daily functioning.  In sum, the signs and symptoms and the severity thereof show that the veteran is entitled to a 70 percent disability rating for the entire period of time covered by this claim which is prior to June 29, 2010.  

The Board does not find that the Veteran's symptoms more nearly approximate total occupational and social impairment.  Although the December 2010 private psychological evaluation noted that Veteran's condition was permanently and totally disabling, he noted that the Veteran's cognitive processes were merely diminished by intrusive and ruminating thought patterns.  Additionally, the private evaluation noted that the Veteran was only markedly compromised within marital, familial, social, and vocational endeavors.  Although the December 2010 private examiner determined that the Veteran's decompensation resulted in a risk of violence to others and/or himself, the evidence shows that he does not have symptoms such as delusions or hallucinations, gross impairment of thought processes or communication (the evidence shows his thought process was assessed as rambling and impaired but not as grossly impaired and his speech content was normal), grossly inappropriate behavior (although he threatened a co-worker on one occasion and feared an altercation with neighbors and others, his impaired impulse control was considered in assigning a 70 percent evaluation; no grossly inappropriate behavior was reported or assessed upon examinations), he was always oriented to time and place, and has not reported an inability to recall the names of close relatives, his own occupation or his own name.  His other signs and symptoms, including the neglect of his personal appearance as manifested by disheveled clothing, unkempt beard and dirty fingernails, were considered in assigning the 70 percent evaluation.  Although concern was noted that the Veteran might be in danger of hurting himself or others, this alone is insufficient to warrant a total rating.  Furthermore, while the Veteran reported that he had no friends and strained family relations, he has been married for many years to a supportive wife, although he experiences difficulties with the marital relationship.  Therefore, total social impairment is not shown.  Accordingly, the preponderance of the evidence is against finding that the Veteran is totally impaired occupationally and socially.  

In reaching the above determinations, the Board has considered the Veteran's statements to be competent, credible and probative regarding symptoms and the severity of his condition.  The Board has also determined that staged ratings are not warranted in this case.  The criteria more nearly approximate a 70 percent rating for the entire period of time that is covered by his claim.  At no point in time are the criteria for a total rating approximated.  The Board notes that the medical records contain diagnoses other than PTSD.  As the medical evidence does not specifically differentiate symptoms of PTSD from those due to other disabilities, the Board has considered all psychiatric symptoms in rendering this decision.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

An exceptional disability picture is not shown in this case.  The Veteran's signs and symptoms fit within the rating criteria as was discussed above.  Nor is there a showing that the rating criteria are inadequate.  The signs and symptoms shown in this case were described above are contemplated by the schedular rating.  In the absence of evidence of these factors, the Board concludes that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

TDIU

Finally, where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, entitlement to a TDIU was raised by evidence of record indicating he was unemployable due to his service-connected psychiatric disabilities.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim. In other words, in light of Rice, the Board concludes that VA must assess the current severity of his service-connected disability and determine its impact on his employability.

The Veteran reported that he was employed until 2010.  In June 2010 the Veteran reported that he agreed to terminate his position as a heavy equipment operator after he threatened a coworker's life.  In a January 2011 statement, he reported that he stopped working in November 2010 due to his PTSD symptoms.  The December 2010 private examiner opined that the Veteran's PTSD symptoms were considered permanently and totally disabling and that he was not a candidate for vocational rehabilitation or alternative vocational placement.  Therefore, TDIU is raised by the record.  Rice, supra.  

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. § 4.16(a).  

In light of the decision above in which the Board found that the Veteran's PTSD symptoms more closely approximated a disability rating of 70 percent, the Board finds that the Veteran met the threshold rating criteria for consideration for a TDIU rating under 38 C.F.R. § 4.16(a) from December 20, 2010.  As addressed, the December 2010 private physician noted that the Veteran required a medical/psychological disability because of the severity of his psychological decompensation resulting in a risk of violence to others and/or himself.  The GAF score was 39, which is indicative of major impairment including an inability to work.  His opinion is supported by the examination findings which were set forth above.  In addition, the Veteran reported that he did not get along with coworkers and supervisors and that he agreed to leave his job after threatening a coworker.  He also indicated that the only reason he had succeeded at work for so many years was that he isolated himself.  According to the private examiner, the symptoms of PTSD increased the risk of violence to others and the disruptive behaviors resulted in an inability to obtain or retain substantially gainful employment.  He recommended that the Veteran stop working, which the Veteran did, and file for Social Security as a result of the service-connected psychiatric disability.  He also indicated that the Veteran was not a candidate for vocational rehabilitation or alternative vocational placement.  Thus, resolving all reasonable doubt in favor of the appellant, the Board finds that the evidence shows that the criteria for a total disability rating based on individual unemployability are met.  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Courts have held that, once service connection is granted, the claim is substantiated; additional notice is not required; and any defect in the notice is not prejudicial.  See, e.g., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such is the case here.  

In June 2010, the Board remanded the case for further development.  As previously discussed above, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders regarding the Veteran's claim for an increased disability rating for PTSD and no further action is necessary in this regard.  VA medical records were obtained and the Veteran was accorded a VA examination for an increased rating for PTSD, the report of which is of record and which is responsive to the Board's remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  STRs have been obtained and associated with the claims file.  The Veteran was afforded multiple VA examinations, the reports of which are of record.  The Veteran has not indicated that medical records relevant to this disability are outstanding.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a rating of 70 percent, but no higher, for panic disorder with agoraphobia and depression is granted for the entire period of time since the effective date of service connection.  

A total disability rating based on individual unemployability is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


